McCabe, J.
The appellee sued the appellant to recover certain penalties prescribed by the act concerning natural gas and oil, approved March 4,1893, (Acts 1893, p. 300). The circuit court overruled a demurrer for want of sufficient facts to both paragraphs of the complaint, and also sustained a like demurrer to an answer of the appellant in a single paragraph in confession and avoidance. And the defendant failing to amend its answer or plead over, and electing to stand on the same, the court rendered judgment in favor of the plaintiff for the penalties sued for, and attorney’s fees, on evidence of the value of such attorney’s fees.
The same objections are urged against the sufficiency of the complaint, and the same reasons are urged in support of the sufficiency of the answer, involving the constitutionality and proper construction of the act above referred to, that were urged, discussed and de*695oided in the case of State v. Ohio Oil Co., ante, 21. And all the questions here raised were decided against the present appellant in that case. The judgment in this case is therefore affirmed on the authority of that case.